Exhibit ***Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections200.80(b)(4) and 240.24b-2 IGT-LVGI BINDING TERM SHEET This binding term sheet (“Term Sheet”) sets forth the agreement of the parties with regard to a second proposed investment transaction (“Second Investment Transaction”) between IGT (“IGT”) and Las Vegas Gaming, Inc.(“LVGI”). 1.Initial Payment On the same business day as the execution of this Term Sheet, IGT shall provide to LVGI an advance of $1.5 million U.S. dollars (“The Advance”).If the parties do not reach a signed Second Investment Agreement on or before August 15, 2009, IGT will have the option of: (1) converting its $1.5 million advance into LVGI’s Series K Convertible Preferred Stock offering (presently under way with […***…]) at a price per share of $3.25 if such offering is not completed, and at the offering price if it is completed; or (2) at the completion of the […***…] round and upon IGT’s written request, have the $1.5 million dollars paid back to IGT.If IGT elects to convert into Series K Convertible Preferred Stock, the advance shall be converted to such shares of stock, which are equivalent to IGT’s advance when considering the closing price of that stock offering. If LVGI is unable to complete its Series K Convertible Preferred Stock offering, as described above, prior to August 15th 2009 The Advance shall become immediately due and payable and LVGI does hereby grant a security interest in all of its present and future assets as security for such obligation.LVGI will take all necessary actions to perfect all such security interests as soon a practicable 2.Second Investment Agreement IGT and LVGI shall endeavor to enter into a Second Investment Agreement, which provides for IGT’s investment of a total of $3.0 million U.S. dollars (“Investment Funds”) in LVGI, inclusive of the advance identified in Section 1.In exchange for the Investment Funds, LVGI will issueto IGT a single share of Series J Convertible Preferred Stock, cash dividend mandatory at 5% payable on January 1 of each calendar year, convertible into Common Stock Series A at the price that LVGI’s Series K Convertible Preferred Stock offering closes (presently under way with […***…]) at the offering price at which such transaction closes, and, if it does not close at the per share price of $3.25.The annual dividend will be personally guaranteed by both Russ Roth, Chairman of the Board, and Bruce Shepard, Chief Financial Officer, of LVGI.LVGI shall solely use the Investment Funds for the development of IGT sb software applications and PlayerVision® software applications. ***Confidential Treatment Requested 1 3.Addendums to Prior Agreements IGT and LVGI previously entered into an Investment Agreement, a License and Application Support Agreement (LASA), a Retrofit Agreement and an Intellectual Property Access Agreement (IPAA).IGT and LVGI shall incorporate the following terms, in principle, into those agreements by modification or addendum thereto, as follows: a.(LASA – 7.2) Article 7.2 of the existing License and Application Support Agreement shall be amended to require that LVGI use its best efforts to utilize IGT’s sb Media Manager as the default infrastructure for delivery of LVGI’s PlayerVision® applications, where such is applicable and technically feasible. b.(LASA – 5.7) The License and
